               Case 2:21-cv-00969-TSZ Document 15 Filed 07/20/21 Page 1 of 2



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      In re DEPOSITIONS OF ROBERT
      MANLOWE and NICOLE MACKENZIE                                   Cause No. MC21-0074RSL
 9
      -------------------------------------------------------
10
                                                                     ORDER
      PARKER HANNIFIN CORPORATION,
11
                                Plaintiff,
12
                    v.
13
      STANDARD MOTOR PRODUCTS, INC.,
14
                                Defendant.
15

16

17          On July 7, 2021, Standard Motor Products, Inc., filed a motion to compel attendance at
18   deposition by third-parties Robert Manlowe and Nicole MacKenzie. The witnesses filed a
19   motion to quash: all requests for relief have now been opposed. In light of the contested nature
20   of this proceeding, the Clerk of Court is directed to assign a civil action number.
21

22          Dated this 20th day of July, 2021.
23

24
                                                      Robert S. Lasnik
25                                                    United States District Judge
26

27

28   ORDER - 1
Case 2:21-cv-00969-TSZ Document 15 Filed 07/20/21 Page 2 of 2
